Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
Priority
Acknowledgment is made of applicant's claim for domestic priority based on non-provisional application 15/424731 (US 10708725 B2) filed on 02/03/2017.
 
Claim Rejections - 35 USC § 101
35 U.S.C. §101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 8, 13, and 15-18 are rejected on the ground of nonstatutory double patenting of the claims in US 10708725 B2 in view of May et al. (US 8554254 B2).
Although the conflicting claims are not identical, they are not patentably distinct from each other because:
Regarding claims 1 and 13, claims 1 and 13 of the instant application corresponds to claims 1 and 7 of US 10708725 B2. 
Claims 1 and 7 of US 10708725 B2 do not disclose accessing a set of rules associated with the electronic device using an identifier associated with the electronic device. 
May teaches using an identifier associated with electronic device to access a set of rules associated with the electronic device (Col 4, Rows 63-67 and Col 7, Rows 23-27, audio message filter parameters for filtering text messages for conversion into audio; Col 5, Rows 31-39, store filter parameters in a memory of mobile device 22; Col 6, Rows 18-39 and Col 7, Rows 52-67 in view of Col 6, Row 59 – Col 7, Row 3, in a implementation where text to speech conversion of text messages into audio is on a server, mobile device includes a subscriber identity module that allows server to look up phone number for mobile device to check device filters and see that emails from the CEO is subject to audio / speech conversion in order to convert the email into speech .wav file).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to use an identifier associated with the electronic device to access the set of rules associated with the electronic device in order to allow the user to provide rules or audio message filter parameters for converting text messages into audio when it is inconvenient or impractical for user to focus attention on text message on a display (May, Col 4, Rows 56-67).
Regarding claims 2 and 15, claims 2 and 15 of the instant application correspond to claims 2 and 14 of US 10708725 B2. 
Regarding claims 3 and 16, claims 3 and 16 of the instant application correspond to claims 3 and 15 of US 10708725 B2. 
Regarding claims 4 and 17, claims 4 and 17 of the instant application correspond to claims 4 and 16 of US 10708725 B2. 
Regarding claims 5 and 18, claims 5 and 18 of the instant application correspond to claims 5 and 17 of US 10708725 B2. 
Regarding claim 8, claim 8 of the instant application correspond to claims 6 and 12 of US 10708725 B2. 
Claims 7 and 20 are rejected on the ground of nonstatutory double patenting of the claims in US 10708725 B2 in view of May et al. (US 8554254 B2) as applied to claims 1 and 13, in further view Chutorash et al. (US 2011/0257973 A1)
Regarding claims 7 and 20, US 10708725 B2 does not disclose electronic device records a location of a parked car and triggering event includes detecting that the electronic device has returned to the location of the parked car.
Chutorash discloses recording, by the electronic device, a location of a parked car (¶102, determine vehicle is parked and retrieve operational parameters associated with parking; ¶117, improve GPS location determination based on vehicle operational / situation modes; i.e., parking mode), and wherein the triggering event includes detecting that the electronic device has returned to the location of the parked car (¶118, determine if there is a separation from location information provided by the vehicle control system and location of the portable device: if yes, the portable device has left the vehicle; if not, the portable device has returned to the location of the vehicle),
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to detect if the electronic device has returned to the location of parked car in order to provide situational awareness based activities in a vehicle to make a situational determination such as whether vehicle is traveling too fast for texting to occur (Chutorash, ¶102).
Claims 6 and 19 are rejected on the ground of nonstatutory double patenting of the claims in US 10708725 B2 in view of May et al. (US 8554254 B2) as applied to claims 1 and 13, in further view of Jeon et al. (US 2016/0266872 A1).
Regarding claims 6 and 19, US 10708725 B2 does not disclose wherein the triggering event includes a speed of the electronic device above a threshold. 
Jeon teaches a voice-speech service implemented in a controller such that when operating mode is set as driving mode and controller receives a message, provides the received message as text to speech (¶¶76-77) where the driving mode is triggered by a speed of an electronic device above a threshold (¶¶61-62). 
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to set the triggering event to a speed of the electronic device above a threshold in order to determine if the user is driving (Jeon, ¶60).
Claim 14 is rejected on the ground of nonstatutory double patenting of the claims in US 10708725 B2 in view of May et al. (US 8554254 B2) as applied to claim 13, in further view of Chutorash et al. (US 2011/0257973 A1) and Gu et al. (US 9544853 B1).
US 10708725 B2 does not disclose submit, via the wireless network, at least one of the one or more messages to a platform when battery life of the electronic device is below a set threshold, -21-134365824.1Attorney Docket: 031419-8178.US00wherein upon receiving the at least one of the one or more messages from the electronic device, the conversion platform generates the voice memo; and receive, via the wireless network, the voice memo.  
Chutorash discloses vehicle control system (Abstract) that submits, via a wireless network, one or more messages from a portable terminal machine to a conversion platform to generate voice memo (¶100 in view of ¶65 and ¶84, vehicle control system activates text-messaging application inherited from the portable device and transmits text-messages received by the portable device to text-to-speech device 138 within vehicle control system) and transmit the voice memo to connected audio systems for audio output (¶84, text messages are forwarded to the vehicle control system for conversion into audio for display and audio output by vehicle control system's audio system as well as connected audio systems).
Gu further discloses a vehicle near field communications module (vehicle “NFC”) of a vehicle communication and access system in communication with a mobile near field communication module (mobile “NFC”) of a mobile device to initiate vehicle functions (Col 2, Rows 31-36) wherein if the vehicle NFC determines that the mobile device’s battery life is below a set threshold (Col 5, Row 64 – Col 6, Row 5), the vehicle NFC is changed to active mode to ensure mobile device’s access to the vehicle communication and access system (Col 6, Rows 42-58).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to implement a vehicle control system / communication + access system like Chutorash to submit messages from portable terminal machine to a conversion platform to generate voice memo when battery life of the portable terminal machine is below a set threshold and transmit the voice memo to the portable terminal machine via low power mobile NFC of the portable terminal machine in order to ensure accessibility to vehicle systems even when the portable terminal machine battery life is low (Gu, Col 6, Rows 54-58).
In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.131(c). A registered attorney or agent of record may sign a terminal disclaimer.
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 6, 8-11, 13, 16, and 19 are rejected under 35 USC 103(a) as being unpatentable over May et al. (US 8554254 B2) in view of Suzuki et al. (US 9886237 B2).
Regarding claims 1 and 13, May discloses at least one computer-readable medium, excluding transitory signals and storing instructions, which when executed by an electronic device, perform operations for operating the electronic device (Fig 7, communication device 1000; Col 8, Rows 38-46, processing device 1800 executes software stored in flash memory 1160), the operations comprising: 
monitoring the electronic device to identify a triggering event indicating the electronic device should transition to a driving mode (Col 4, Rows 56-57 and Col 7, Rows 58-64, device automatically switches to audio message mode when user commutes or drives to work and connects the device to a Bluetooth enabled headset); 
transitioning, in response to detection of the triggering event, the electronic device into the driving mode (Col 7, Rows 58-60, device automatically switches); 
receiving, at the electronic device and via a wireless network, one or more text messages (Col 7, Rows 60-64, receives an email from the CEO 30 minutes into the commute); 
accessing, using an identifier associated with the electronic device, a set of rules associated with the electronic device (Col 4, Rows 63-67 and Col 7, Rows 23-27, audio message filter parameters for filtering text messages for conversion into audio; Col 5, Rows 31-39, store filter parameters in a memory of mobile device 22; Col 6, Rows 18-39 and Col 7, Rows 52-67 in view of Col 6, Row 59 – Col 7, Row 3, in a implementation where text to speech conversion of text messages into audio is on a server, mobile device includes a subscriber identity module that allows server to look up phone number for mobile device to check device filters and see that emails from the CEO is subject to audio / speech conversion in order to convert the email into speech .wav file); 
determining, based on the rules, to convert at least one of the one or more text messages into a voice memo because the at least one of the received one or more text messages was received during the driving mode (Col 7, Rows 60-67, server checks device filters and sees the CEO email is subject to audio conversion and sends the request to text-to-speech server for conversion into .wav file); and 
causing the voice memo to be output via a speaker of the electronic device or of a vehicle associated with the electronic device (Col 7, Rows 65-67, the server places a call to the device and plays the .wav file; Fig. 7, speaker 1100; Col 9, Rows 61-67).
May does not disclose wherein the rules reflect a first time period during the driving mode within which text messages are to be converted to voice memos and a second time period during the driving mode within which text messages are not to be converted to voice memos.
Suzuki teaches an electronic device for reading text information aloud on behalf of a driver when the driver cannot continue to read the text information (Col 3, Rows 24-31 and Col 4, Rows 17-18 where text information includes mailer and social network service) wherein the electronic device access a set of rules (Fig. 4, execute process of S21 to S25), the rules reflect a first time period during driving mode within which text messages are to be converted to voice memos (Fig. 4, S24, Col 5, Rows 36-48, determine whether a value of screen gaze time > Tset (5 seconds) -> “yes” -> set screen gaze flag; Col 7, Rows 24-29, at S25, read the text using voice conversion device 17 when the screen gaze flag is set) and a second time period during the driving mode within which text messages are not to be Fig. 3, steps S6-S12, Col 5, Row 63 – Col 6, Row 16, when screen gaze flag was set at S6 (when driver looks at screen for Tset (5 seconds) or longer), determine whether driver is looking at the screen -> if the driver does not look at the screen for longer than Tres (2 seconds), reset screen gaze flag at S10; Col 6, Rows 42-45, execute an application program such as mailer and social network service and displays text information such as a received mail content, message content, etc.; steps S21 “display text as display object” -> S24 -> “no” -> S22; Col 7, Rows 12-23, control unit does not read the text since driver does not gaze the display screen); 
determining, based on the rules, to convert at least one of the one or more text messages into a voice memo because the at least one of the received one or more text messages was received within the first time period during the driving mode (Fig. 4, steps S23 (vehicle speed > SC) -> S24 (s=screen gaze flag set) -> S25 (start to read object text), Col 7, Rows 24-29, at S25, read the text using voice conversion device 17 when the screen gaze flag is set).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to use the set of rules as taught by Suzuki to convert text messages into voice memo when the text message was received within the first time period during drive mode in order to read the information aloud only when it is difficult for the driver to read display text safely since the vehicle starts to move while the driver is reading the text (Suzuki, Col 8, Rows 7-12).
Regarding claims 3 and 16, May discloses wherein the electronic device includes an application that uses a processor of the electronic device to translate the at least one of the one or more text messages into the voice memo (Col 5, Row 65 – Col 6, Row 6, text to speech module 38 that is run by controller 25 on communications device 22 to convert the selected text messages into audio messages).
Regarding claims 6 and 19, Suzuki discloses wherein the triggering event includes a speed of the electronic device above a threshold (Col 7, Rows 7-11, predetermined speed Sc is set to 5 km/h to 7 km/hr; Fig. 4, S23, determine vehicle speech > Sc).
Regarding claim 8, May discloses wherein one or more of the rules identifies a sender and an application, the application translating the one or more text messages to one or more voice memos (Col 7, Rows 61-64, checks device filters and sees that email from CEO is subject to audio conversion and sends the requests to text to speech server).
Regarding Claim 9, May discloses an electronic device (Fig 7, communication device 1000) comprising: 
a processor (Col 8, Rows 38-46, processing device 1800 executes software stored in flash memory 1160); 
a user interface to receive inputs from a user (Col 8, Rows 15-21, keyboard 1400 to receive actuation of keys by the user); 
one or more sensors to collect sensor data (Col 5, Rows 31-45, controller 25 may automatically detect if it is connected to a headset and enters audio message mode); 
an identification module configured to determine, based on the sensor data and the inputs from the user interface, whether a triggering event has occurred (Col 5, Rows 35-42, controller 25 may be placed in audio message mode based detecting a connection to a headset; Col 5, Rows 54-63, user may manually enter in the audio message mode via user interface 26; i.e., using keypad 26 per Col 4, Rows 8-18 and Rows 52-55 or keyboard 1400 per Col 8, Rows 15-18); 
Col 6, Rows 12-18, controller 25 generates conversion requests for selected text messages and cooperates with transceiver 23 to forward the conversion requests to network 21; Col 6, Rows 33-39, once email server 35 learns that a particular text message is to be converted to speech, instruct text to speech conversion server 40 accordingly), wherein the activation message includes an identifier of the electronic device (Col 6, Rows 60-67, it may be desirable for controller 25 to provide the user’s phone number stored in a subscriber identity module when establishing communications with wireless communication network 21; Col 6, Rows 18-39 and Col 7, Rows 52-67 in view of Col 6, Row 59 – Col 7, Row 3, in a implementation where server 40 performs text to speech conversion of text messages, mobile device includes the subscriber identity module that allows server to look up phone number for mobile device to check device filters and see that emails from the CEO is subject to audio / speech conversion in order to convert the email into speech .wav file); 
wherein the application server, in response to the activation message, sends a text communication from the application server to the platform (Col 6, Rows 33-39, once email server 35 learns that a particular text message is to be converted to speech, instruct text to speech conversion server 40 accordingly); 
wherein the platform translates the text communication to a voice memo (Col 6, Rows 52-56, server 40 converts selected text message to speech message as .wav file); and  
Col 6, Rows 52-59, server 40 sends audio message to device 22 and outputs the audio message via output 29; see also Col 9, Rows 61-67, output speaker 1100 in a voice communication mode).
May does not disclose herein the platform only translates the text communication to the voice memo based on a first time period during a driving mode within which text messages are to be converted to voice memos and not during a second time period during the driving mode within which text messages are not to be converted to voice memos. 
Suzuki teaches an electronic device for reading text information aloud on behalf of a driver when the driver cannot continue to read the text information (Col 3, Rows 24-31 and Col 4, Rows 17-18 where text information includes mailer and social network service) wherein the electronic device access a set of rules (Fig. 4, execute process of S21 to S25), the rules reflect a first time period during driving mode within which text messages are to be converted to voice memos (Fig. 4, S24, Col 5, Rows 36-48, determine whether a value of screen gaze time > Tset (5 seconds) -> “yes” -> set screen gaze flag; Col 7, Rows 24-29, at S25, read the text using voice conversion device 17 when the screen gaze flag is set) and a second time period during the driving mode within which text messages are not to be converted to voice memos (Fig. 3, steps S6-S12, Col 5, Row 63 – Col 6, Row 16, when screen gaze flag was set at S6 (when driver looks at screen for Tset (5 seconds) or longer), determine whether driver is looking at the screen -> if the driver does not look at the screen for longer than Tres (2 seconds), reset screen gaze flag at S10; Col 6, Rows 42-45, execute an application program such as mailer and social network service and displays text information such as a received mail content, message content, etc.; steps S21 “display text as display object” -> S24 -> “no” -> S22; Col 7, Rows 12-23, control unit does not read the text since driver does not gaze the display screen); 
determining, based on the rules, to convert at least one of the one or more text messages into a voice memo because the at least one of the received one or more text messages was received within the first time period during the driving mode (Fig. 4, steps S23 (vehicle speed > SC) -> S24 (s=screen gaze flag set) -> S25 (start to read object text), Col 7, Rows 24-29, at S25, read the text using voice conversion device 17 when the screen gaze flag is set).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to use the set of rules as taught by Suzuki to convert text messages into voice memo when the text message was received within the first time period during drive mode in order to read the information aloud only when it is difficult for the driver to read display text safely since the vehicle starts to move while the driver is reading the text (Suzuki, Col 8, Rows 7-12).
Regarding claim 10, May discloses wherein the text communication includes an e-mail (Col 6, Rows 40-41), SMS message, or a push notification send from one or more of the application servers.
Regarding claim 11, May discloses wherein the triggering event includes a manual indication received via the user interface from the user (Col 5, Rows 54-63, user wishes to select text messages for conversion into speech and read like a voice message via user interface 26).
Suzuki teaches an automatic determination based on a speed or location of the vehicle (Fig. 4, S23, vehicle speed > SC).
Claim 12 is rejected under 35 USC 103(a) as being unpatentable over May et al. (US 8554254 B2) in view of Suzuki et al. (US 9886237 B2) as applied to claim 9, in further view of Wu et al. (US 6681208 B2).
Regarding claim 12, May discloses wherein the electronic device includes another application that translates the text communication using the processor of the electronic device (Col 6, Rows 1-6, text-to-speech module 38).
May does not disclose using this alternative / another application in response to an inability to communicate with the platform.
Wu teaches where text to speech service requires server side “platform” support (Col 7, Rows 26-27) anticipates the problem where there is an inability to communicate with the platform (Col 7, Rows 33-35, data bandwidth is not available).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to use the alternative application to translate the text communication using the processor of the electronic device in response to an inability to communicate with the platform to help prevent the workload of the platform from becoming unmanageable (May, Col 6, Rows 20-26, either using another server or the text to speech module 38).
Claims 2, 5, 7, 15, 18, and 20 are rejected under 35 USC 103(a) as being unpatentable over May et al. (US 8554254 B2) in view of Suzuki et al. (US 9886237 B2) as applied to claims 1 and 13, in further view of Chutorash et al. (US 2011/0257973 A1).
Regarding Claims 2 and 15, May does not disclose receiving, via a microphone, a reply request to respond to the voice memo played via the speaker.
Chutorash discloses a vehicle control system (Abstract) controlling a plurality of mobile devices (¶53, wireless / wired connection to a plurality of portable electronic device 116s) wherein the vehicle control system accesses data files stored on the mobile devices to perform text-to-speech converted and output text converted into speech at a speaker (¶65) by using an unique identifier of a selected mobile device (¶104, vehicle control system requests feature set information from the portable device such as device type or class identifiers).
Chutorash further discloses receiving, via a microphone, a reply request to respond to the voice memo played via the speaker (¶112 in view of ¶58, receiving a command to begin voice typing via audio input device 128 / microphone); 
recording, via the microphone, a reply message (¶112, receive vocal utterance at the microphone); 
converting the reply message received via the microphone to text (¶112, display recognized character or unit of speech at vehicle display); and 
transmit, via the wireless network, the text to one or more recipients (¶112, communicating text characters to the portable electronic device running a text-messaging application to transmit the text characters). 
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to allow reply request to respond to the voice memo played in order to implement voice typing such that voice information could be spoken, understood by the vehicle control system and communicated to the portable electronic device / mobile wireless communications device 22 (Chutorash, ¶109).
Regarding Claims 5 and 18, as an alternative to May, Chutorash discloses wherein the speaker is part of an external speaker system separate from the electronic device (¶65, audio output device 130 of vehicle control system 106 external to portable device 116) and wherein, as part of transitioning to the driving mode of operation, the method further includes connecting the electronic device to the external speaker system via a short range communication channel (¶84, portable device 116 connects to vehicle control system 106 to convert text messages into audible representations for output at the output device 130). 
Regarding Claims 7 and 20, May does not disclose electronic device records a location of a parked car and triggering event includes detecting that the electronic device has returned to the location of the parked car.
Chutorash discloses recording, by the electronic device, a location of a parked car (¶102, determine vehicle is parked and retrieve operational parameters associated with parking; ¶117, improve GPS location determination based on vehicle operational / situation modes; i.e., parking mode), and wherein the triggering event includes detecting that the electronic device has returned to the location of the parked car (¶118, determine if there is a separation from location information provided by the vehicle control system and location of the portable device: if yes, the portable device has left the vehicle; if not, the portable device has returned to the location of the vehicle),
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to detect if the electronic device has returned to the location of parked car in order to provide situational awareness based activities in a vehicle to make a Chutorash, ¶102).
Claims 4 and 17 are rejected under 35 USC 103 for being unpatentable over May et al. (US 8554254 B2) in view of Suzuki et al. (US 9886237 B2) as applied to Claims 1 and 13, in further view of Aylett (The future of voice synthesis after Google WaveNet debut, 09/13/2016).
Regarding Claim 4, May discloses -18-134365824.1Attorney Docket: 031419-8178.US00submitting, via the wireless network, at least one of the one or more text messages from the electronic device to a platform wherein upon receiving the at least one of the one or more text messages from the electronic device, the platform generates the voice memo (Col 6, Rows 7-39, controller 25 generates conversion requests for selected text messages, and transmit the conversion requests to email server 35, which instructs text to speech conversion server 40 / platform to perform text to speech conversion of the selected text message), and receiving, at the electronic device via the wireless network, the voice memo (Col 6, Rows 52-59, once the selected text message has been converted to .wav file, server 40 transmit the message to device 22 where controller 25 cooperates with wireless transceiver 23 to receive the audio messages and outputs the audio message via output 29).
May does not disclose wherein the conversion platform provides a fee-for-service conversion of text to speech.
Aylett discloses low cost web based replacement voice system such as CereVoiceMe to perform text-to-speech services (p. 4).
Aylett, p. 4).
Claim 14 is rejected under 35 USC 103(a) as being unpatentable over May et al. (US 8554254 B2) in view of Suzuki et al. (US 9886237 B2) as applied to claim 13, in further view of Chutorash et al. (US 2011/0257973 A1) and Gu et al. (US 9544853 B1).
May does not disclose submit, via the wireless network, at least one of the one or more messages to a platform when battery life of the electronic device is below a set threshold, -21-134365824.1Attorney Docket: 031419-8178.US00wherein upon receiving the at least one of the one or more messages from the electronic device, the conversion platform generates the voice memo; and receive, via the wireless network, the voice memo.  
Chutorash discloses vehicle control system (Abstract) that submits, via a wireless network, one or more messages from a portable terminal machine to a conversion platform to generate voice memo (¶100 in view of ¶65 and ¶84, vehicle control system activates text-messaging application inherited from the portable device and transmits text-messages received by the portable device to text-to-speech device 138 within vehicle control system) and transmit the voice memo to connected audio systems for audio output (¶84, text messages are forwarded to the vehicle control system for conversion into audio for display and audio output by vehicle control system's audio system as well as connected audio systems).
Gu further discloses a vehicle near field communications module (vehicle “NFC”) of a vehicle communication and access system in communication with a mobile near field Col 2, Rows 31-36) wherein if the vehicle NFC determines that the mobile device’s battery life is below a set threshold (Col 5, Row 64 – Col 6, Row 5), the vehicle NFC is changed to active mode to ensure mobile device’s access to the vehicle communication and access system (Col 6, Rows 42-58).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to implement a vehicle control system / communication + access system like Chutorash to submit messages from portable terminal machine (i.e., mobile wireless communications device 22) to a conversion platform to generate voice memo when battery life of the portable terminal machine is below a set threshold and transmit the voice memo to the portable terminal machine via low power mobile NFC of the portable terminal machine in order to ensure accessibility to vehicle systems even when the portable terminal machine battery life is low (Gu, Col 6, Rows 54-58).
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Richard Z. Zhu whose telephone number is 571-270-1587 or examiner’s supervisor King Poon whose telephone number is 571-272-7440. Examiner Richard Zhu can normally be reached on M-Th, 0730:1700.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 
/RICHARD Z ZHU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        02/12/2021